19-4374-cr
     United States of America v. Kimmons

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
     CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3   29th day of June, two thousand twenty-two.
 4
 5   Present:
 6               DEBRA ANN LIVINGSTON,
 7                      Chief Judge,
 8               JOSÉ A. CABRANES,
 9               MICHAEL H. PARK,
10                      Circuit Judges.
11   _____________________________________
12
13   UNITED STATES OF AMERICA,
14
15                            Appellee,
16
17                   v.                                                 19-4374-cr
18
19   OLIVER KIMMONS, AKA OLLIE, AKA ALI,
20
21                     Defendant-Appellant.
22   _____________________________________
23
24   For Appellee:                             KATHERINE A. GREGORY, Assistant U.S. Attorney, for
25                                             Trini E. Ross, United States Attorney for the Western
26                                             District of New York, Buffalo, NY.
27
28   For Defendant-Appellant:                  MARK A. FOTI, The Foti Law Firm, P.C., Rochester,
29                                             NY.
30
 1           Appeal from a judgment of the United States District Court for the Western District of New

 2   York (Vilardo, J.).

 3           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the appeal is DISMISSED.

 5           Defendant-Appellant Oliver Kimmons (“Kimmons”) appeals from the December 5, 2019

 6   judgment of the United States District Court for the Western District of New York (Vilardo, J.),

 7   sentencing him to a term of 20 years in prison followed by five years of supervised release.

 8   Kimmons pled guilty to one count of sex trafficking by force, fraud, or coercion under 18 U.S.C.

 9   § 1591(a) and (b)(1).   The offense conduct involved Kimmons supplying heroin to women to get

10   them addicted to the drug, then coercing the women into engaging in commercial sex acts to fund

11   their addictions.   At Kimmons’ sentencing hearing, the district court permitted Kimmons’ former

12   co-defendant, Kathlyn Ventura (“Ventura”), to make a statement before the court about her

13   experience being exploited into drug selling and prostitution by Kimmons, after the court

14   determined that she is a “crime victim” under 18 U.S.C. § 3771(e)(2)(A).             See 18 U.S.C.

15   § 3771(a)(4) (establishing that a “crime victim” has the “right to be reasonably heard at any public

16   proceeding in the district court involving . . . sentencing”).   Kimmons objected prior to Ventura’s

17   remarks, asserting that she was not a “victim” of his offense conduct because she was not identified

18   as one of the five particular victims listed in the operative indictment, presentence investigation

19   report, or plea agreement.    On appeal, Kimmons argues that the district court procedurally erred

20   in permitting Ventura to make a statement at his sentencing hearing.     In addressing this argument,

21   we assume the parties’ familiarity with the facts and record of prior proceedings, which we

22   reference only as necessary to explain our decision to DISMISS the appeal.

23                                              *       *       *


                                                        2
 1          Kimmons’ appeal must be dismissed based on his waiver of the right to appeal.

 2   Kimmons’ plea agreement contains an appellate waiver provision.         That provision states that,

 3   although Kimmons has a “limited right to appeal” his sentence under 18 U.S.C. § 3742, he

 4   “knowingly waives [that] right to appeal and collaterally attack any component of [his] sentence

 5   imposed by the [district court] which falls within or is less than the sentencing range for

 6   imprisonment, . . . notwithstanding the manner in which the [district court] determines the

 7   sentence.” Joint App’x 60.     Here, Kimmons’ sentence fell within the guidelines range stated in

 8   the plea agreement of 210 to 262 months’ imprisonment.

 9          “Waivers of the right to appeal a sentence are presumptively enforceable.”    United States

10   v. Arevalo, 628 F.3d 93, 98 (2d Cir. 2010) (citation omitted).   “Knowing and voluntary appellate

11   waivers included in plea agreements must be enforced because, if they are not, the covenant not to

12   appeal becomes meaningless and would cease to have value as a bargaining chip in the hands of

13   defendants.” Id. (quoting United States v. Granik, 386 F.3d 404, 412 (2d Cir. 2004)).     We thus

14   find appellate waivers unenforceable “only in very limited situations, ‘such as when the waiver

15   was not made knowingly, voluntarily, and competently, when the sentence was imposed based on

16   constitutionally impermissible factors, such as ethnic, racial or other prohibited biases, when the

17   government breached the plea agreement, or when the sentencing court failed to enunciate any

18   rationale for the defendant’s sentence.’”   Id. (quoting United States v. Gomez–Perez, 215 F.3d

19   315, 319 (2d Cir. 2000)); see United States v. Garigen, No. 21-112, 2022 WL 258568, at *1 (2d

20   Cir. Jan. 28, 2022) (summary order).    Kimmons does not challenge the validity of his appellate

21   waiver on any of the above prescribed grounds, see Arevalo, 628 F.3d at 98, and his appellate

22   waiver is thus enforceable, barring the instant claim, see Garigen, 2022 WL 258568, at *1.

23          But even if we were to ignore Kimmons’ appellate waiver (contrary to our precedent) we


                                                      3
 1   would nevertheless reject Kimmons’ argument that the supposed procedural error to which he

 2   points entitles him to any relief.   Assuming arguendo that Ventura does not qualify as a statutory

 3   “crime victim” of Kimmons’ sex trafficking conviction, see 18 U.S.C. § 3771(e)(2)(A), the district

 4   court did not abuse its discretion or otherwise err in permitting her to make a statement during the

 5   sentencing hearing.    Even where a speaker “[does] not qualify as a statutory ‘victim,’” Congress

 6   “has not placed arbitrary limits on what information a district court may consider at sentencing.”

 7   United States v. Smith, 967 F.3d 198, 215 (2d Cir. 2020).          Indeed, district courts have “broad

 8   discretion both as to the type of information they may consider in imposing sentence and the source

 9   from which that information derives.” Id. at 216 (quoting United States v. Messina, 806 F.3d 55,

10   65 (2d Cir. 2015)).     Whether Kimmons’ rights were violated during sentencing thus largely

11   hinges on whether he had a “fair opportunity to respond” to Ventura’s statement.         Id.   And there

12   is nothing in the record suggesting that Kimmons did not have such an opportunity.              See Joint

13   App’x 83 (stating that the district court would “entertain a motion . . . to adjourn briefly . . . to give

14   [Kimmons] an opportunity to respond” to Ventura); Joint App’x 114 (indicating after Ventura’s

15   statement that Kimmons was “ready to proceed” to sentencing).

16                                               *       *       *

17           We have considered Kimmons’ remaining arguments and find them to be without merit.

18   Accordingly, the appeal is DISMISSED.

19                                                               FOR THE COURT:
20                                                               Catherine O’Hagan Wolfe, Clerk of Court




                                                         4